Per Curiam.

Information against the defendant, the appellant here, for a rape. Trial; conviction and judgment.
The information is radically defective, in not showing that the Court below had jurisdiction of the offense.
It alleges that the defendant was in custody, but does not show that he was in custody on a charge of the felony for which the information was filed, nor does it negative the finding of an indictment against him. The case is settled by-that of Justice v. The State, ante, p. 56.
The judgment is reversed, and the cause- remanded. The clerk will give the proper notice for the return of the prisoner to Lagrange county.